

Exhibit 10.2
 
GENEREX BIOTECHNOLOGY CORPORATION
 


Annual Base Salaries for Executive Officers
Effective August 1, 2005 and January 1, 2007
 
On August 17, 2007, the Board of Directors of Generex Biotechnology Corporation
implemented changes in annual base salary for its executive officers retroactive
to effective dates of August 1, 2005 and of January 1, 2007 as follows:
 
 

 
Annual Base Salary
Executive Officer
Increase
Effective as of August 1, 2005
Increase
Effective as of January 1, 2007
Anna E. Gluskin
Chairman of the Board of Directors, President and Chief Executive Officer
 
$450,000
$500,000
Rose C. Perri
Chief Operating Officer, Chief Financial Officer, Treasurer Secretary and
Director
$350,000
$400,000
Mark Fletcher
Executive Vice President and General Counsel
$275,000
$300,000




